
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 51
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2011
			Mr. Akin introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to control Federal spending.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.Total outlays for any fiscal year shall not
				exceed 18 percent of the gross domestic product of the United States for the
				most recent calendar year ending before the beginning of such fiscal year,
				unless two-thirds of each House of Congress shall provide for a specific
				increase of outlays above this amount. Total outlays shall include all outlays
				of the United States Government, except for those for repayment of debt
				principal.
					2.The Congress shall have the power to
				enforce this article by appropriate legislation.
					3.No court shall have jurisdiction to
				consider any claim or question arising out of this amendment or any authority
				to issue any judgment, decree, or other remedial order relating thereto.
					4.This article shall take effect beginning
				with the fifth fiscal year beginning after the ratification of this
				article.
					.
		
